Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed March 17, 2021, caused the withdrawal of the rejection of claims 1-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR2010-0082676) as set forth in the Office action mailed January 28, 2021.
Applicant’s amendment of the claims, filed March 17, 2021, caused the withdrawal of the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR2010-0082676) in view of Wee et al. (J. Org. Chem. 2009, 74, 8472-8475) as set forth in the Office action mailed January 28, 2021.
The closest prior art Bae et al. (KR2010-0082676) (hereafter “Bae”), where a machine translation is used as the English equivalent, teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting (can also be the applicant’s hole control layer), a light emitting layer, an electron transporting layer, and a cathode (page 17 of the machine translation).  Bae teaches the following formulas 
    PNG
    media_image1.png
    145
    157
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    137
    180
    media_image2.png
    Greyscale
, where two of Ar5, R2 and R7 can be substituted and X is S or O (paragraphs [0236]-[0266] of the KR document). Bae teaches that Ar5, R2 and R7 can be diphenylamine groups, triphenylamine groups, or hydrogen atoms (paragraphs [0236]-[0266] of the KR document).  Bae teaches compounds where Ar5 is triphenylamine (paragraphs [0236]-[0266] of the KR document). Bae also teaches that besides being phenyl groups attached to the N atom in the arylamine groups Bae teaches that groups can be fused aryl groups and Bae teaches pyrene, fluorene, and perylene groups are fused aryl groups (paragraph that overlaps pages 3 and 4 of the machine translation). Bae teaches that the compound can be used in the light emitting layer as a host material or light emitting material (last full paragraph of page 3 of the machine translation).  Bae also teaches that the compound can be used in the hole injection layer or hole transporting layer (can also be the applicant’s hole control layer) ((last full paragraph of page 3 of the machine translation). Bae nor the prior art teach or make obvious the applicant’s claimed invention where the groups attached to the amine groups in spiro compound of Bae are heteroaryl groups; therefore, claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796